DETAILED ACTION
Examiner’s Comments
		This rejection is in view of the Patent Board decision in parent application 13/850,152 issued on 08/12/2020.  The applicant deleted the limitations creating the 101 and 112 issues, but failed to address the board’s decision on the prior art rejection.  The decision clearly addresses the prior art rejection and only overturned the art rejection based on the limitations that were just removed from the claims.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 11/743,097, filed on 05/01/2007.

Status of Claims
	Claims 45-51 are pending.
	Claims 1-44 have been cancelled.

Election/Restrictions
Applicant elected Species 63 (Figures 92-94) without traverse on 12/17/2021.


Claim Rejections - 35 USC § 101 / 112
In view of the applicant’s amendments, the 101 and 112 rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Colleran et al (Colleran) US 2006/0247637 A1 in view of Lindh et al (Lindh) USPN 5,316,546.  
	Colleran discloses the invention substantially as claimed being a system for manipulating energy transferred by first and second members of a joint comprising a first attachment structure 302a, a second attachment structure 302b, and a flexible [0066] energy absorbing member assembly 304 comprising cylindrical male member 308 received within an opening of female member 306, and a dampener 310.
	However, Colleran does not specifically disclose the use of an energy absorbing member that provides no resistance to elongation.
	Lindh teaches it is old and well known in the art of joint supports to provide floating unattached energy absorbing members that provides no resistance to elongation for the purpose of providing a more flexible or moveable implant which still maintains its energy absorbing abilities.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sleeve or spring of the energy absorbers of Colleran be unattached at least one end as taught by Lindh in order to provide a more flexible member which is stable but has less resistance when elongating.  
In regards to claim 47, due to the wide variety of patients and their body types and activity levels, the device of Colleran as modified by Lindh is fully capable of absorbing between 1% and 40% of the joints normal level.  The device of Colleran as modified by Lindh is fully capable of being implanted in almost any joint within the body of a patient ranging from a small baby to a large elephant.  Therefore there are a variety of situations and configurations where the device of Colleran as modified by Lindh would absorb the claimed range of forces.
In regards to claim 51, the device of Colleran as modified by Lindh is considered to be as much of a viscoelastic assembly as that of the applicant’s own invention.  Paragraph [0039] merely points to a spring and a dampener to create the viscoelastic body.  Similarly the device of Colleran comprises a spring with an adjacent dampener plate. 

Alternatively, Colleran further discloses another embodiment which reads on the claims as follows:
Colleran discloses the invention substantially as claimed being a system for manipulating energy transferred by first and second members of a joint comprising a first attachment structure 1126a, a second attachment structure 1126b, and a flexible [0137] energy absorbing member assembly 1102 comprising cylindrical male member 106 received within an opening of female member 1104, and a dampener 1110.
	However, Colleran does not specifically disclose the use of an energy absorbing member that provides no resistance to elongation.
	Lindh teaches it is old and well known in the art of joint supports to provide floating unattached energy absorbing members that provides no resistance to elongation for the purpose of providing a more flexible or moveable implant which still maintains its energy absorbing abilities.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring of the energy absorbers of Colleran be unattached at least one end as taught by Lindh in order to provide a more flexible member which is stable but has less resistance when elongating.  
In regards to claim 47, due to the wide variety of patients and their body types and activity levels, the device of Colleran as modified by Lindh is fully capable of absorbing between 1% and 40% of the joints normal level.  The device of Colleran as modified by Lindh is fully capable of being implanted in almost any joint within the body of a patient ranging from a small baby to a large elephant.  Therefore there are a variety of situations and configurations where the device of Colleran as modified by Lindh would absorb the claimed range of forces.
In regards to claim 59, the device of Colleran as modified by Lindh is considered to be as much of a viscoelastic assembly as that of the applicant’s own invention.  Paragraph [0039] merely points to a spring and a dampener to create the viscoelastic body.  Similarly the device of Colleran comprises a spring with an adjacent dampener plate. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. As explained above the 112 and 101 rejection have been overcome by deleting all the limitations at issue.  The prior art rejection was confirmed by the board with regards to all the pending limitations.  The only limitations not deemed anticipated by the board have been removed from the claims.  Therefore the art rejection from the parent case is maintained and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738